 In the Matter of LARUS &. BROTHER COMPANY, INC.andTOBACCOWORKERS INTERNATIONAL UNION AND LOCALS 219 AND 219-BCase No. 5-R-2035.-Decided October 16, 1945Mr. R. E. Cabell,of Richmond, Va., for the Company.Mr. George L. Googe,of Atlanta, Ga., andMessrs. George Ben-jaminandW. E. Lewis,of Richmond, Va., for the A. F. of L.Witt cf Cammer,byMr. Nathan Witt,of New York City; andMr. Max Sussman,of Richmond, Va., for the C. I. O.Mrs. Augusta Spaulding,of, counsel to the Board.DECISION._ANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Tobacco Workers International Unionand its Locals 219 and 219-B, labor organizations affiliated, with theAmerican Federation' of Labor, and herein collectively called theA. F. of L., alleging that a question affecting commerce had arisenconcerning the representation of employees of Larus k Brother Com-pany, Inc., Richmond, Virginia, herein called the Company, .theNational Labor Relations Board provided for an appropriate hearingupon due notice before Sidney F. Barban, Trial Examiner. The hear-ing was held at Richmond, Virginia, on September 14, 1945.TheCompany, the A. F. of L., and Food, Tobacco, Agricultural and AlliedWorkers of America, Local 45, a labor organization affiliated with theCongress of Industrial Organizations, herein called the C. I. 0.,appeared,, participated, and were afforded,full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on the issues.The Trial Examiner's rulings made at the hear-ing are free from prejudicial error and are hereby affirmed.All par-ties were afforded an opportunity to file briefs with the Board.conclusions reached in a prior representation proceeding concerningthe Company's employees, cited in footnote 1, below.The motion isdenied.64 N. L.R. B., No 46.266 'LARDS & BROTHER' COMPANY, INC.267The C: I. O. fileda request for oral argument.National Federationfor Constitutional Liberties,National.Lawyers'Guild, and NationalAssociation` for the Advancement of 'Colored People asked permissionto appear-asamici curiaeand present oral argument.The requestsfor oral argument are denied.-Uponthe entire record in the case, the Board makes the following':'-FINDINGS OF FACT -I.THE BUSINESS OF THE CO31PANYLarus & Brother Company, Inc., is engaged in manufacturing,packaging, and selling cigarettes and smoking and plug tobacco, atRichmond, Virginia.During the past year, the Company purchased9,000,000 pounds of leaf tobacco, valued in excess of $3,000,000, over50 percent of which was shipped to Richmond from points outsideVirginia.During the same period more than 75 percent of the fin-ished products, processed by the Company at Richmond, was shippedto points outside Virginia.The. Company admits that it is engaged in commerce, within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDTobacco Workers International Union and its Locals 219 and 219-Bare. labororganizations affiliated with the American 'Federation ofLabor, admitting to membership employees of the Company. -F,ood, Tobacco, Agricultural and Allied Workers of'America, Local45,,is a labor organization affiliated with. the Congress.-of IndustrialOrganizations, admitting- to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONconti tct between the Com,pahy and Local 219 having 'expired onApril 19, 1945, the Company refused' to negotiate `a ' ew written ,contract without further certification of the Board' -A statementof a Boardagent, introduced into evidence at the, hear-ing, indicates that the A. F. of L. represents a , substantial,number,ofemployees in- the unit hereinafter found appropriate 2 . ,On'biarch 31',` 1944, the Board `certified Local 219 as bargaining'representative'oi theCompany's,employees.,,SeeMatter of Larus & Brother Company,'Inc.,54 N: L. R. B. 134562 N.' L. R. B 1075.2The Field Examiner reportedthat the AF. of L:was currently receiving a dues check-offfor 471 employees under the maintenance-of-membership clause of' the contract recentlyexpired.The C: I. O. submitted 89 currently dated cards,bearing the names of,employees appear-ing on the pay roll of July 31, 1945.'.'There are approximately 756 employees in the appropriate unit. ' 268DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9^ (c) and Section 2 (6) ' and (7) of the Act.IV. THE APPROPRIATE UNITIn substantial agreement with the parties, we find that all produc-tion and maintenance employees at the Company's manufacturingplant at Richmond, Virginia, including porters and maids, watchmen,truck drivers, and laboratory, advertising, and mimeographing em-ployees, but excluding professional and technical employees,3 kitchen,office, ' and clerical employees, and all supervisory, employees withauthority to hire,'promote, discharge, discipline, or otherwise effectchanges in the status of employees, or, effectively recommend suchgaining within the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVES-We shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot.The A. F. of L. contends that the C. I. O. has not shown a sufficientinterest among the Company's employees to participate in the, elec-tion.As noted above, the C. 1. 0. showed cards purporting to be signedby 89 employees.We believe that this showing is sufficient to justify aplace on the ballot.The labor organizations request that they appearon the ballot as Tobacco Workers International Union and Local 219and Local 219-B, A. F. L., and Local 45, Food, Tobacco, Agriculturaland Allied Workers of America, C. I. O.; respectively.We will grantthe requests.'Those eligible to vote in the election shall be all employees in theappropriate unit who were employed during the pay-roll period im-mediately preceding the date of the Direction of Election h@rein, sub-ject to the limitations-and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of'the National Labor Relations Act,and pursuant, to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyS In the unit found appropriate in the prior representation proceeding,professional andtechnical employees were not mentioned.The parties agreed at the hearing in the instantproceeding that these employees were not covered by'the term,"laboratory" employeesand that professional and technical employees should be specifically excluded from a bar-gaining unit of-production workers. In accordance with the agreement of the parties andour usual practice,we specifically exclude professional and technical employees from, theunit found appropriate for the Company's employees herein. LARDS & BROTHER COMPANY, INC.269DIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Larus &,BrotherCompany, Inc., Richmond, Virginia, an election by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysthe Regional Director for'the Fifth Region, acting in this matter asagent for the National Labor Relations Board, and subject to ArticleIII,,Sections 10 and ` 11, of said Rules 'and' Regulations, ' among theemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or temporarilylaid -off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls,' but excludingthose' employees who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the election, todetermine, whether they desire to be represented by Tobacco WorkersInternational Union and Local 219-and-Local 219-B, A. F. L., or byLocal 45, Food, Tobacco, Agricultural `and Allied Workers of Amer-ica, C. I. 0.,' for tie purposes of 'collective bargaining, or by neithern.